Title: From Thomas Baker Johnson to John Quincy Adams, 29 June 1802
From: Johnson, Thomas Baker
To: Adams, John Quincy



My dear Sir
Washington June 29. 1802.

I have at length the pleasure to inform you that Mr: Hellen will administer solely on my Father’s Estate. Several circumstances conspired against an early decision, or I should have done myself the honor of acknowledgeing ere this the receipt of your much esteemed favor of the 27 Ultimo.
At the time I requested your opinion on the propriety of my undertaking the Execution of the Will, I was impressed with a belief that Mr. Hellen could not engage in the business—& the reasons urged by you as to the expediency of my acting in that capacity, being conclusive & satisfactory, I had resolved to follow your advice as the most effectual mode of promoting a final settlement of the Estate; and by devoting all the assiduity & application of my mind towards the accomplishment of it, I determined to make amends for the striking deficiency of talents & experience, so essential to the security of success. Subsequent events however, on examination, demonstrated the necessity of attending to the consideration of other circumstances connected with the subject of the Trust, which were fully explained by me to Mr. Hellen, & paved the way to a definitive arrangement.
This arrangement which gives to Mr. Hellen exclusive control over the Estate, I am persuaded will be highly gratifying to you, since the family by the substitution, will reap all the benefit to be expected from zealous exertion, with the superior recommendation of application directed by information & experience—Of Mr. Hellens judgment & discretion it would be superfluous in me, here, to make mention. The satisfaction & confidence I derive from my conviction of his competency to discharge the duties of the Trust, is in proportion to the diffidence & perplexity of mind to which I should have been the slave   during the execution of it, had duty exacted of me the Trial, or necessity enforced itself.
I am, with every sentiment of regard Dear Sir, / Sincerely Your’s

Thos. B. Johnson